Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144334                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  EDWARD TAYLOR,                                                                                           Brian K. Zahra,
          Plaintiff,                                                                                                  Justices

  v                                                                 SC: 144334
                                                                    AGC: 2065-11
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On the order of the Court, the complaint for superintending control is considered,
  and relief is DENIED, because the Court is not persuaded that it should grant the
  requested relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2012                        _________________________________________
           p0514                                                               Clerk